520 Pa. 324 (1989)
554 A.2d 19
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Dawn D. GRETZ, Respondent.
Supreme Court of Pennsylvania.
February 1, 1989.

ORDER
PER CURIAM.
The petition for allowance of appeal is granted. The order of the Superior Court, 538 A.2d 976, is reversed. *325 Commonwealth v. Towns, 517 Pa. 389, 537 A.2d 1361 (1988) (per curiam). Judgment of sentence of the Court of Common Pleas of Chester County is reinstated.
The panel in Towns rejected this argument as "specious". The court held that the statutory language clearly focuses on the defendant's status at the time of sentencing; if, at the time of sentencing, the defendant has previously been convicted, it matters not in what sequence the arrests or other events occurred. Judgment of sentence was affirmed by per curiam order. Although the panel decision in Towns was supported by an unpublished memorandum, which of itself could not have been cited as precedential, our per curiam affirmance constituted a binding decision of precedential authority on the question presented to and accepted for review by this Court. See Clarke v. Western Assurance Co., 146 Pa. 561, 570, 23 A. 248 (1892). The contrary decision of the panel in this case was, therefore, error and must be reversed.